 


109 HR 4731 IH: Eliminate Warehousing of Consumer Internet Data Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4731 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Markey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require owners of Internet websites to destroy obsolete data containing personal information. 
 
 
1.Short titleThis Act may be cited as the Eliminate Warehousing of Consumer Internet Data Act of 2006. 
2.FindingsCongress finds the following: 
(1) As the Nation’s communications networks continue to grow and become ever more sophisticated, more individuals and industries will be using such networks to communicate and conduct commercial transactions. 
(2)The ease of gathering and compiling personal information during such communications, both overtly and surreptitiously, is becoming increasingly efficient and almost effortless due to advances in digital telecommunications technology and the widespread use of the Internet. 
(3)Consumers have an ownership interest in their personal information.  
(4)Information gathered about consumers over the Internet can provide detail about some of the most intimate aspects of an individual’s life, including their Internet interests, communications with other citizens, purchases, information inquiries, and political or religious interests, affiliations, or speech. 
(5)Certain information about Internet searches or website visits conducted from a particular computer can be obtained and stored by websites or search engines, and can be traced back to individual computer users. 
(6)Fair information practices include providing consumers with knowledge of any data collection, conspicuous consumer notice of an entity’s data practices, consumer choice to provide consent or deny authorization for such practices, access to data collected, safeguards to ensure data integrity, and contact information. 
(7)In order to safeguard consumer privacy interests, companies that gather personal information that can identify individual consumers should cease to store such information after it is no longer necessary to render service to such consumers or to conduct any legitimate business practice.  
(8)Cable operators, who can gather personal information about a subscriber’s use of the cable system and obtain information about a consumer’s video programming choices and use of their cable modem are currently required under section 631 of the Communications Act of 1934 (47 U.S.C. 551) to destroy any personal information gathered from a subscriber after it is no longer necessary for the purpose for which it was gathered and if there are no other pending legal requests for such information. 
(9)A similar obligation should govern information gathered about consumers by Internet websites, which often possess information about computer users which is more detailed, and arguably more personalized, than information cable operators typically gather. 
3.Destruction of data with personal information by Internet websitesAn owner of an Internet website shall destroy, within a reasonable period of time, any data containing personal information if the information is no longer necessary for the purpose for which it was collected or any other legitimate business purpose, or there are no pending requests or orders for access to such information pursuant to a court order. 
4.Enforcement by the Federal Trade CommissionA violation of section 3 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. 
5.DefinitionsAs used in this Act the following definitions apply: 
(1)The term Internet means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected world-wide network of networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio. 
(2)The term personal information— 
(A)means information that allows a living person to be identified individually, including the following: the first and last name of an individual, a home or physical address of an individual, date or place of birth, an email address, a telephone number, a Social Security number, a tax identification number, birth certificate number, passport number, driver’s license number, credit card number, bank card number, or any government-issued identification number; and  
(B)does not include any record of aggregate data that does not permit the identification of particular persons.  
(3)The term web page means a location that has a single Uniform Resource Locator or another single location with respect to the Internet, as the Federal Trade Commission may prescribe. 
(4)The term Internet website means a collection of web pages that are presented and made available by means of the Internet as a single website (or a single web page so presented and made available), which web pages have any of the following characteristics: 
(A)A common domain name.  
(B)Common ownership, management, or registration. 
 
